Citation Nr: 0404368	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-20 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for emphysema and lung 
cancer, including as secondary to nicotine dependence.  

2.  Entitlement to disability compensation based on service 
connection for primary alcohol dependence.  




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1943 to 
December 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
RO.  

In July 2002, the Board remanded this case for further 
action.  At that time, the Board noted that, in the Statement 
of Accredited Representation (Form 646), the issue of new and 
material evidence to reopen the claim of service connection 
for tinea pedis was included as an issue on appeal.  

It was noted that the veteran had not filed a Notice of 
Disagreement with regard to this decision to initiate the 
appeals process.  Therefore, the Board referred this matter 
back to the RO for appropriate action.  

It does not appear that the RO took any action with regard to 
this matter, and the RO is instructed to address it.  

In his August 1999 claim, the veteran requested service 
connection for a throat disability, to include lesions on the 
vocal cords.  This matter also is referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

As set forth hereinbelow, the issue of service connection for 
emphysema and lung cancer is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDING OF FACT

The veteran's claim of service connection for primary alcohol 
dependence was filed in August 1999.  



CONCLUSION OF LAW

The claim for disability compensation based on service 
connection for primary alcohol dependence must be denied by 
operation of law.  38 U.S.C.A. §§ 105, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

Here, because the law and not the facts is dispositive of 
this matter, further discussion of whether VA has satisfied, 
as far as practicably possible, the notice, assistance, and 
other requirements of VCAA, is not required at this time.  



Factual Background 

The veteran's service medical records make no mention of 
alcohol use or abuse.  On December 1945 discharge medical 
examination report, no pertinent disabilities were noted.  In 
any event, all major systems were found to be normal, and 
only dental issues and a history of hemorrhoids were of 
concern to the examiner.

February 1974 VA progress notes reflect a history of heavy 
alcoholism.  In addition, the progress notes indicate that 
the veteran was treated for alcoholism for three months in 
early 1973 and that there had been "no alcoholism since."

During a private medical examination in October 1992, the 
veteran revealed that he began to abuse alcohol in service.  
He reported that he developed an alcohol addiction but sought 
help in 1973 when he attended a VA alcohol rehabilitation 
program.  He stopped abusing alcohol following treatment.  
Major depression and a history of alcohol dependence were 
diagnosed.  

In August 1999, he filed a claim of service connection for 
primary alcoholism.  He indicated that, during service, 
alcohol was always available "on and off the post" and that 
he took advantage of the easy availability and became 
addicted.  He stated that he sought treatment in 1973 when he 
entered a 90-day VA program.  He indicated that he was now a 
recovering alcoholic and that he had not had a drink since 
attending the VA alcohol treatment program.  

By February 2000 rating decision, the RO denied the claim of 
service connection for alcohol addiction.  


Law and Regulations 

In general, the applicable law and regulations state that 
service connection may be granted for innocently acquired 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2003); see VAOPGPREC 2-97 (January 16, 1997).  

Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own primary alcohol or drug 
abuse.  


Analysis

No disability compensation can be paid if a current 
disability is the result of a veteran's own willful 
misconduct including the abuse of alcohol.  38 U.S.C.A. § 
105; 38 C.F.R. § 3.1(n), 3.301; VAOPGPREC 2-97 (January 16, 
1997).  

The veteran filed his claim of service connection for primary 
alcohol abuse in August 1999.  Accordingly, given the 
controlling law, disability compensation for primary alcohol 
abuse is not payable in this case.  

In addition, the veteran, according to his own admission, has 
not used alcohol since 1973.  No competent evidence has been 
presented to show that he has current disability for which 
service connection could be granted.  




ORDER

The claim for disability compensation based on service 
connection for primary alcohol dependence is denied.  



REMAND

In August 1999, the veteran was afforded a VA examination for 
respiratory disability.  The examiner, however, did not 
address the matter of etiology of the veteran's mild 
restrictive lung defect that was diagnosed on examination.  

Accordingly, a new medical examination must be scheduled, and 
the examiner should discuss the etiology of all presently 
diagnosed respiratory disabilities in the examination report.  
Any additional treatment records also should be obtained.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and likely etiology of the claimed 
respiratory disability.  If so, the 
examiner should provide an opinion 
regarding the etiology of each such 
disability diagnosed.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran has current disability 
due disease or injury that was incurred 
in or aggravated by service.  A rationale 
for all conclusions must be provided.  
The claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed to the 
extent possible.  In particular, the RO 
should ensure that the requested medical 
examination and opinion are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, this matter should be returned to the Board for 
the purpose of appellate disposition, if indicated.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



